Citation Nr: 1025064	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-26 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.	Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for skin tumors, 
claimed as sub cutaneous nodules.

2.	Entitlement to service connection for sterility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied the Veteran's claims of entitlement to 
service connection for sterility and posttraumatic stress 
disorder (PTSD) and his request to reopen his previously denied 
claim for service connection for skin tumors.  The Veteran 
perfected an appeal as to the RO's determinations.  However, in a 
March 2009 rating decision, the RO granted his claim for service 
connection for PTSD.  The RO's action represents a complete grant 
of the benefits sought as to this claim and the Board will 
confine its consideration to the matters as set forth on the 
title page.  

The Veteran provided testimony during a hearing at the RO before 
the undersigned Acting Veterans Law Judge in August 2009.  A 
transcript of this hearing has been incorporated into the claims 
file.

This decision addresses only whether the evidence submitted is 
new and material as to the Veteran's claim for service connection 
for skin tumors.  Because the claim is reopened, and development 
not yet complete, the remainder of the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, D.C. 
Consistent with the instructions below, VA will notify the 
Veteran of any further action that is required on his part.




FINDINGS OF FACT

1.	An August 2001 rating decision denied the Veteran's claim for 
service connection for skin tumors on the basis that evidence 
did not show skin tumors while he was on active duty.  The 
Veteran did perfect an appeal.

2.	Evidence received since the August 2001 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim for service connection for skin tumors, also claimed 
as sub cutaneous nodules.


CONCLUSIONS OF LAW

1.	The August 2001 RO decision that denied service connection for 
skin tumors is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.	The evidence presented since the August 2001 RO decision is 
new and material and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009), VA has certain obligations to notify and assist the 
appellant.  Given that this decision reopens the claim of 
entitlement to service connection for skin tumors, and then 
remands the appeal, an exhaustive analysis of VA's attempt to 
comply with these statutes is not in order.


II. New and Material Evidence

An August 2001 rating decision denied the issue of entitlement to 
service connection for skin tumors finding that there was no 
evidence that the Veteran had a post service chronic residual 
skin tumor disability due to service.  The Veteran did not 
appeal. Hence, that decision is final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998), stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete picture of 
the circumstances surrounding the origin of a Veteran 's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Id. at 1363.

An application to reopen the appellant's claim was received in 
May 2007.  The evidence added to the record since the August 2001 
rating decision includes VA and private medical records and 
statements, dated from 2008 to 2009; service department records; 
and written statements from the Veteran and others in support of 
his claim. Amongst these is a July 2009 signed statement from 
S.S., M.D., a private physician, to the effect that the Veteran 
was her patient and "suffered from lipomas for several years".  
Dr. SS. said that, "[t]o the best of my knowledge, there is no 
indication that these were not caused by Agent Orange." 

The evidence added to the record since the August 2001 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran had a post service chronic residual 
disability due to service, the July 2009 medical statement from 
Dr. S.S. relates to an unestablished fact necessary to 
substantiate the claim.  Thus, new and material evidence has been 
submitted.  The issue of entitlement to service connection for 
skin tumors, claimed as sub cutaneous nodules is reopened.

Adjudication of the claim does not end with a finding that new 
and material evidence has been submitted, nor is a grant of 
service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant' s 
claim for benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A.  As noted below, the Board is requesting 
additional development with respect to the underlying claim for 
service connection for skin tumors, and will issue a final 
decision once that development is complete, if the case is 
ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for skin tumors, also claimed 
as sub cutaneous nodules, is reopened.


REMAND

The Veteran is competent to testify as to a condition within his 
knowledge and personal observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Similarly, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition, (2) 
the lay person is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran asserts that his skin tumors are the result of his 
herbicide exposure during his service in Vietnam.  During his 
August 2009 Board hearing, the Veteran testified that he 
developed symptoms of a skin condition during service and was 
treated for it.  Service treatment records are not referable to 
complaints or diagnosis of, or treatment for, a skin disorder.  
The Veteran further testified that he sought private treatment 
for skin tumors in 1968, soon after separation from service, 
although there are no post service private or VA treatment 
records regarding a diagnosis of, or treatment for, any skin 
conditions.  The Veteran's assertion that he experienced a skin 
disorder during active service is deemed credible by the Board 
for the limited purposes of this remand.  See Barr; Jandreau, 
supra.   

In support of his claim, the Veteran submitted the July 2009 
letter from Dr. S. S., who said that he suffered from lipomas for 
several years and, to the best of this physician's knowledge, 
"there is no indication that [the lipomas] were not caused by 
Agent Orange".

The Veteran also seeks service connection for sterility.  He 
testified that he was treated for venereal disease twice during 
active service and believed the venereal disease rendered him 
infertile.  According to the Veteran, he was married three times 
and his wives were never pregnant during their marriage to him, 
but produced children during prior relationships.  Service 
treatment records are not referable to complaints or diagnosis 
of, or treatment for, a venereal disease.  However, the Veteran's 
assertion that he experienced a venereal disease during active 
service is deemed credible by the Board for the limited purposes 
of this remand.  See Barr; Jandreau, supra.  

The post service medical records are not referable to complaints 
or diagnosis of, or treatment for sterility.  

As a layperson, the Veteran is not competent to provide an 
opinion requiring medical knowledge, such as one addressing 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Accordingly, the Board is of the opinion that the Veteran should 
be afforded VA examinations to determine the etiology of any skin 
or sterility disorder found to be present.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (the Court has stated that the 
evidence need only require that it "indicates" that there "may" 
be a nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation).

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be requested to identify 
the names, addresses, and dates of treatment 
for all VA and non-VA medical providers who 
may possess additional records regarding his 
claims for service connection for sterility 
and skin tumors that have not been 
associated with the claims file.  After 
obtaining the necessary authorization, 
obtain any VA and non-VA medical records 
identified by the Veteran and associate them 
with the claims file.  If any records are 
unavailable, the Veteran and his 
representative should be so notified in 
writing. 

2.	Thereafter, the Veteran should be scheduled 
for VA examination(s) with the appropriate 
medical specialists (dermatologist and 
urologist) to determine the etiology of any 
skin disorders, including lipomas, and 
sterility, found to be present.  The 
Veteran's claims file should be made 
available to the examiner(s) prior to the 
examination(s) and the examination report(s) 
should indicate if his records were 
reviewed.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.

a.	Skin tumors: The examiner should be 
advised that the Veteran's assertion 
of experiencing a skin disorder 
during active service has been deemed 
credible by the Board for the limited 
purposes of this remand.  The 
examiner should address the 
following:

i.	Does the Veteran have any 
residual skin disability due 
active service?  

ii.	If so, specifically identify 
such disability, stating 
specifically whether it is at 
least as likely as not (i.e., to 
at least a 50-50 degree of 
probability) that the Veteran 
has a chronic skin disorder, 
including lipomas, and/or any 
other disorder, due to active 
service, including exposure to 
Agent Orange, or is such a 
relationship unlikely (i.e., 
less than a 50-50 probability).  
In addressing this question, the 
examiner is requested to address 
the opinion rendered by Dr. S.S. 
in July 2009 (to the effect that 
there is no indication that 
lipomas were not caused by Agent 
Orange).  

iii.	A complete rationale is 
requested for any opinion 
rendered.

b.	Sterility: The examiner should be 
advised that the Veteran's assertion 
of experiencing venereal disease 
during service has been deemed 
credible by the Board for the limited 
purposes of this remand.  The 
following questions should be 
addressed:

i.	Does the Veteran have a current 
diagnosis of sterility?

ii.	If so, is it at least as likely 
as not (i.e., to at least a 50-
50 degree of probability) that 
any post service sterility is 
causally linked to any incident 
of the Veteran's active service, 
including venereal disease, or 
is such a relationship is 
unlikely (i.e., less than a 50-
50 probability)?  

iii.	A complete rationale is 
requested for any opinion 
rendered. 

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it.

3.	The AMC should review the medical 
opinion(s) obtained to ensure that the 
Board's remand directives were 
accomplished.  Return the case to the 
examiner(s) if all questions posed were 
not answered.

4.	Thereafter, the AMC should adjudicate the 
Veteran's claim for service connection for 
skin tumors, on a de novo basis, and 
readjudciate his claim for service 
connection for sterility.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the March 
2009 SSC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR` DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the 
final decision for all issues addressed in the "Order" section of the decision.  
The Board may also choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your case, then a 
"Remand" section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final decision.  The 
advice below on how to appeal a claim applies only to issues that were allowed, 
denied, or dismissed in the "Order."

If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement the 
BVA's decision.  However, if you are not satisfied with the Board's decision on 
any or all of the issues allowed, denied, or dismissed, you have the following 
options, which are listed in no particular order of importance: 

*	Appeal to the United States Court of Appeals for Veterans Claims (Court)
*	File with the Board a motion for reconsideration of this decision
*	File with the Board a motion to vacate this decision 
*	File with the Board a motion for revision of this decision based on clear 
and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

*	Reopen your claim at the local VA office by submitting new and material 
evidence. 

There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with the 
Board, or a claim to reopen at the local VA office.  None of these things is 
mutually exclusive - you can do all five things at the same time if you wish.  
However, if you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of jurisdictional 
conflicts.  If you file a Notice of Appeal with the Court before you file a 
motion with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court.  If you also want to 
file a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with the Board 
within 120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for reconsideration or 
the motion to vacate to appeal to the Court.  You should know that even if you 
have a representative, as discussed below, it is your responsibility to make 
sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a 
Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment 
would cause financial hardship), and other matters covered by the Court's rules 
directly from the Court.  You can also get this information from the Court's 
website on the Internet at: http://www.uscourts.cavc.gov, and you can download 
forms directly from that website.  The Court's facsimile number is (202) 501-
5848. 

To ensure full protection of your right of appeal to the Court, you must file 
your Notice of Appeal with the Court, not with the Board, or any other VA 
office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the BVA 
clearly explaining why you believe that the BVA committed an obvious error of 
fact or law, or stating that new and material military service records have been 
discovered that apply to your appeal.  It is important that such letter be as 
specific as possible.  A general statement of dissatisfaction with the BVA 
decision or some other aspect of the VA claims adjudication process will not 
suffice.   If the BVA has decided more than one issue, be sure to tell us which 
issue(s) you want reconsidered.  Issues not clearly identified will not be 
considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
AUG 
2009
 
4597
Page 
1
CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, 
and you can do this at any time.  However, if you also plan to appeal this 
decision to the Court, you must file your motion within 120 days from the date 
of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why you 
believe you were denied due process of law during your appeal.  For example, you 
were denied your right to representation through action or inaction by VA 
personnel, you were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that you requested.  
You can also file a motion to vacate any part of this decision on the basis that 
the Board allowed benefits based on false or fraudulent evidence.  Send this 
motion to the address above for the Director, Management, Planning and Analysis, 
at the Board.  Remember, the Board places no time limit on filing a motion to 
vacate, and you can do this at any time. However, if you also plan to appeal 
this decision to the Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error?  You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management, Planning and Analysis, at the Board.  You should be 
careful when preparing such a motion because it must meet specific requirements, 
and the Board will not review a final decision on this basis more than once.  
You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 
20.1400 -- 20.1411, and seek help from a qualified representative before filing 
such a motion.  See discussion on representation below.  Remember, the Board 
places no time limit on filing a CUE review motion, and you can do this at any 
time. 

How do I reopen my claim?  You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen your 
claim.  However, to be successful in reopening your claim, you must submit new 
and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent 
yourself in any claim before VA, including the BVA, but you can also appoint 
someone to represent you.  An accredited representative of a recognized service 
organization may represent you free of charge.  VA approves these organizations 
to help veterans, service members, and dependents prepare their claims and 
present them to VA.  An accredited representative works for the service 
organization and knows how to prepare and present claims.  You can find a 
listing of these organizations on the Internet at: http://www.va.gov/vso.  You 
can also choose to be represented by a private attorney or by an "agent."  (An 
agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, 
then you can get information on how to do so by writing directly to the Court.  
Upon request, the Court will provide you with a state-by-state listing of 
persons admitted to practice before the Court who have indicated their 
availability to represent appellants.  This information, as well as information 
about free representation through the Veterans Consortium Pro Bono Program (toll 
free telephone at: (888) 838-7727), is also provided on the Court's website at: 
http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement has been 
filed with respect to your case, provided that the notice of disagreement was 
filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the 
notice of disagreement was filed before June 20, 2007, an attorney or accredited 
agent may charge fees for services, but only after the Board first issues a 
final decision in the case, and only if the agent or attorney is hired within 
one year of the Board's decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, 
or paid for services provided with respect to proceedings before a court.  VA 
cannot pay the fees of your attorney or agent, with the exception of payment of 
fees out of past-due benefits awarded to you on the basis of your claim when 
provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between 
you and an attorney or accredited agent must be sent to the Secretary at the 
following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee 
agreement or expenses charged by your agent or attorney for reasonableness.  You 
can also file a motion requesting such review to the address above for the 
Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA 
FORM
AUG 
2009 
 
4597
Page 
2
SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE 
USED



